I am unable to concur in the majority opinion in this case. The defendant cab company furnished the plaintiff and her companions a sober driver. He became intoxicated thereafter, and that intoxication resulted from drinking in the presence of the plaintiff, and, if not on the invitation of some members of her party, certainly with her knowledge and acquiescence. I think it clear that the driver was intoxicated at the time of the accident, and whether plaintiff knew that he was actually in an intoxicated condition at the time she entered the automobile with him, subsequent to the drinking of which she had knowledge, is relatively immaterial. She did know of this drinking, and should have known that it was calculated to affect his ability to carefully drive an automobile. In these circumstances, when she entered the automobile driven by him, she assumed the risk, and this bars recovery on her part. Without any showing of fault on its part, the cab company is made to bear the pecuniary burden of this unfortunate accident, and is required to respond in damages for the wrongdoing of others, including the plaintiff. I know of no rule which requires us to sanction what I conceive to be a manifest injustice.
I am authoried to state that Judge Rose joins in this dissent. *Page 478